AO 199A (Rev, 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

UNITED STATES DISTRICT COURT FILED ©

 

 

for the
Eastern District of California JUL 07 2021
CLERK TRICT COURT
UNITED STATES OF AMERICA, ee T OF CALIFORNIA
DEPUTY CLERK
v. )
) Case No. 1:20-CR-00118-NONE-SKO
MICHAEL JOSEPH ORTEGA, )

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S, DISTRICT COURT, 2500 Tulare Street, Fresno, California 93 721
Place

 

on es ____ August 18, 2021, at 1:00 pm before Magistrate Judge Sheila K. Oberto
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

DEFENDANT’S RELEASE IS DELAYED UNTIL 9:00 AM ON 7/8/2021, AT WHICH TIME DEFENSE COUNSEL
WILL ASSIST WITH COORDINATING TRANSPORTATION TO TURNING POINT: QUEST HOUSE.
AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages
ORTEGA, Michael Joseph

Doe. No. 1:20CR00118-NONE-SKO
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

Mo (6) The defendant is placed in the custody of:
Name of person or organization Vicente Ortega

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the

defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

 
 
    

SIGNED:
CUSTODIAN
MM (7) The defendant must:

uw (a) report to and comply with the rules and r€gulations of the Pretrial Services Agency;

4 {b) report telephonically to the Pretrial Services Agency on the first working day following your release from custody;

4 {c) restrict your travel to the Eastern District of California unless otherwise approved in advance by PSO;

4 {d) report any contact with law enforcement to your PSO within 24 hours;

4 (e) cooperate in the collection of a DNA sample;

4 (f) not associate or have any contact with known gang members unless in the presence of counsel or otherwise approved in advance
by the PSO;

4 (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other dangerous weapon;
additionally, you must provide written proof of divestment of all firearms/ammunition, currently under your control;

w (h) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the costs of the
testing services based upon your ability to pay, as determined by the Pretrial Services Officer;

4 (i) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription by a licensed
medical practitioner; and you must notify Pretrial Services immediately of any prescribed medication(s). However, medical
marijuana, prescribed and/or recommended, may not be used;

4 (j) not apply for or obtain a passport or any other traveling documents during the pendency of this case;

w (k) participate in the substance abuse treatment program at Turning Point: Quest House inpatient facility, and comply with all the

rules and regulation of the program. You must remain at the inpatient facility until released by the pretrial services officer. A
responsible party, approved by Pretrial Services, must escort you to all required court hearings and escort you back to the
inpatient facility upon completion of the hearing;

4 (1) upon successful completion of the residential program, you must reside at an address approved by Pretrial Services and you must
not change your residence or absent yourself from this residence for more than 24 hours without the prior approval of the pretrial
services officer;

4 {m) upon successful completion of the residential program, you must participate in a program of medical or psychiatric treatment,
including treatment for drug or alcohol dependency, as approved by the pretrial services officer. You must pay all or part of the
costs of the counseling services based on your ability to pay, as determined by the pretrial services officer,

4 (n) upon successful completion of the residential program, you must seek and/or maintain employment and provide proof of same as
requested by your pretrial services officer;
4 (0) upon successful completion of the residential program, you must participate in the following Location Monitoring program

component and abide by all the requirements of the program, which will include having a location monitoring unit installed in
your residence and a radio frequency transmitter device attached to your person, You must comply with all instructions for the
use and operation of said devices as given to you by the Pretrial Services Agency and employees of the monitoring company,
You must pay all or part of the costs of the program based upon your ability to pay as determined by the PSO; CURFEW: You
are restricted to your residence every day from 5:00 p.m. to 8:00 a.m., or as adjusted by the pretrial services officer for medical,
religious services, employment or court-ordered obligations; and,

USMS SPECIAL INSTRUCTIONS:

4 (p) have your release on bond delayed until tomorrow, July 8, 2021, at 9:00 a.m. at which time defense counsel will assist with
coordinating transportation to turning Point: Quest House.
[2h Ch- UB CUA Myc roel 0/4444 J

AO 199C (Rev, 09/08- EDCA [Fresno]) Advice of Penalues Page of Pages

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both,

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

[tis a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant, or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court, The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more ~ you will be fined

not more than $250,000 or imprisoned for not more than 10 years. or both:

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both:

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
| acknowledge that ] am the defendant in this case and that | am aware of the conditions of release. | promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. | am aware of the penalties and sanctions
set forth above.

 

Defendant's Signature

Directions to the United States Marshal

( A) The defendant is ORDERED released after processing.

Date: C)aly 2, Za Za Ny aK OK
fy

"ib dal Officer s Signature

Sheila kK. Obeefo

Printed name an nile

DISTRIBUTION, COURT DEFENDANT PRETRIAL SERVIC US ATTORNEY US MARSHAL.

 

 
